

117 S1080 IS: Uyghur Human Rights Protection Act
U.S. Senate
2021-04-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 1080IN THE SENATE OF THE UNITED STATESApril 13, 2021Mr. Coons (for himself and Mr. Rubio) introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo designate residents of the Xinjiang Uyghur Autonomous Region as Priority 2 refugees of special humanitarian concern, and for other purposes.1.Short titleThis Act may be cited as the Uyghur Human Rights Protection Act.2.FindingsCongress finds the following:(1)The Government of the People’s Republic of China (referred to in this section as the PRC) has a long history of repressing Turkic Muslims and other predominantly Muslim ethnic groups, particularly Uyghurs, living in the Xinjiang Uyghur Autonomous Region (referred to in this section as Xinjiang). Central and regional Chinese government policies have systematically discriminated against and oppressed these groups by denying them a range of civil and political rights, particularly freedom of religion.(2)In May 2014, the PRC Government launched its Strike Hard Against Violent Terrorism campaign, using wide-scale, internationally linked threats of terrorism as a pretext to justify pervasive restrictions on, and serious human rights violations against, members of predominantly Muslim communities in Xinjiang. The August 2016 promotion of former Tibet Autonomous Region Party Secretary Chen Quanguo, whose record of brutality distinguished his tenure in Tibet, to be a Politburo member and Party Secretary of Xinjiang accelerated the crackdown across the region. (3)Scholars, human rights organizations, journalists, and think tanks have provided ample evidence substantiating the establishment by the PRC Government of internment camps. Since 2017, the PRC Government has detained more than 1,000,000 Uyghurs, ethnic Kazakhs, Kyrgyz, and members of other predominantly Muslim groups in these camps.(4)The PRC Government’s actions against Uyghurs, ethnic Kazakhs, Kyrgyz, and members of other predominantly Muslim groups in Xinjiang violate international human rights laws and norms, including—(A)the International Convention on the Elimination of All Forms of Racial Discrimination, done at New York December 21, 1965, to which the PRC has acceded;(B)the Convention against Torture and Other Cruel, Inhuman or Degrading Treatment or Punishment, done at New York December 10, 1984, which the PRC has signed and ratified;(C)the Convention on the Prevention and Punishment of the Crime of Genocide, done at Paris December 9, 1948, which the PRC has signed and ratified;(D)the International Covenant on Civil and Political Rights, done at New York December 19, 1966, which the PRC has signed; and(E)the Universal Declaration of Human Rights, adopted December 10, 1948, and the International Labor Organization’s Forced Labor Convention (No. 29) and Convention Concerning the Abolition of Forced Labor (No. 105).(5)Senior Chinese Communist Party officials bear direct responsibility for gross human rights violations committed against Uyghurs, ethnic Kazakhs, Kyrgyz, and members of other predominantly Muslim groups, including—(A)the arbitrary detention of more than 1,000,000 Uyghurs, ethnic Kazakhs, Kyrgyz, and members of other predominantly Muslim groups;(B)the separation of working age adults from their children and elderly parents; and (C)the integration of forced labor into supply chains.(6)People held arbitrarily in detention facilities and internment camps in Xinjiang—(A)have described forced political indoctrination, torture, beatings, food deprivation, sexual assault, coordinated campaigns to reduce birth rates among Uyghurs and other Turkic Muslims through forced sterilizations and forced abortions, and denial of religious, cultural, and linguistic freedoms; and(B)have confirmed that they were told by guards that the only way to secure their release was to demonstrate adequate political loyalty. (7)Poor conditions and lack of medical treatment at such detention facilities and internment camps appear to have contributed to the deaths of some detainees, including the elderly and infirm. Recent media reports indicate that since 2019 the PRC Government has newly constructed, expanded, or fortified at least 60 detention facilities with higher security or prison-like features.(8)In September 2018, United Nations High Commissioner for Human Rights Michelle Bachelet noted the deeply disturbing allegations of large-scale arbitrary detentions of Uighurs and other predominantly Muslim communities, in so-called reeducation camps across Xinjiang.(9)In 2019, the Congressional-Executive Commission on China concluded, based on available evidence, that the establishment and actions committed in the internment camps in Xinjiang may constitute crimes against humanity.(10)Uyghurs and ethnic Kazaks resettled or residing in third countries report being subjected to threats and harassment from PRC officials.(11)There is a backlog of approximately 3,600,000 visa applicants waiting to enter the United States. Wait times for certain visas range between 5 and 18 years.3.Designation of certain residents of the Xinjiang Uyghur Autonomous Region(a)In generalPersons of special humanitarian concern eligible for Priority 2 processing under the refugee resettlement priority system shall include—(1)Uyghurs and members of other predominately Turkic or Muslim ethnic groups, including Kazakhs and Kyrgyz, who are residents of, or fled from, the Xinjiang Uyghur Autonomous Region and who suffered persecution or have a well-founded fear of persecution on account of their imputed or actual religious or ethnic identity; (2)Uyghurs and members of other predominately Turkic or Muslim ethnic groups, including Kazakhs and Kyrgyz, who have been formally charged, detained, or convicted by the Government of the People’s Republic of China on account of their peaceful actions in the Xinjiang Uyghur Autonomous Region, as described in the Uyghur Human Rights Policy Act of 2020 (Public Law 116–145); and(3)the spouses, children, and parents (as such terms are defined in subsections (a) and (b) of section 101 of the Immigration and Nationality Act (8 U.S.C. 1101)) of individuals described in paragraph (1) or (2), except such parents who are citizens of a country other than the People’s Republic of China.(b)Processing of Xinjiang Uyghur Autonomous Region refugeesThe processing of individuals described in subsection (a) for classification as refugees may occur in China or in another foreign country.(c)Eligibility for admission as refugeesAn alien may not be denied the opportunity to apply for admission as a refugee under this section primarily because such alien—(1)qualifies as an immediate relative of a citizen of the United States; or(2)is eligible for admission to the United States under any other immigrant classification.(d)Facilitation of admissionsCertain applicants for admission to the United States from the Xinjiang Uyghur Autonomous Region may not be denied primarily on the basis of a politically motivated arrest, detention, or other adverse government action taken against such applicant as a result of the participation by such applicant in religious, cultural, or protest activities.(e)Bilateral diplomacyThe Secretary of State shall prioritize bilateral diplomacy with foreign countries hosting former residents of the Xinjiang Uyghur Autonomous Region who face significant diplomatic pressure from the Government of the People’s Republic of China.(f)Exclusion from numerical limitationsAliens eligible for Priority 2 processing under this section who are provided refugee status shall not be counted against any numerical limitation under section 201, 202, 203, or 207 of the Immigration and Nationality Act (8 U.S.C. 1151, 1152, 1153, and 1157).(g)Reporting requirements(1)In generalNot later than 180 days after the date of the enactment of this Act, and every 180 days thereafter, the Secretary of State and the Secretary of Homeland Security shall jointly submit a report containing the matters described in paragraph (2) to—(A)the Committee on the Judiciary of the Senate;(B)the Committee on Foreign Relations of the Senate;(C)the Committee on the Judiciary of the House of Representatives; and (D)the Committee on Foreign Affairs of the House of Representatives.(2)Matters to be includedEach report required under paragraph (1) shall include—(A)the total number of applications from individuals described in subsection (a) that are pending at the end of the reporting period;(B)the average wait-times and the number of such applicants who, at the end of the reporting period, are waiting for—(i)a prescreening interview with a resettlement support center;(ii)an interview with U.S. Citizenship and Immigration Services;(iii)the completion of security checks; or(iv)receipt of a final decision after completion of an interview with U.S. Citizenship and Immigration Services; and(C)the number of individuals who applied for refugee status under this section whose application was denied, disaggregated by the reason for each such denial.(3)FormEach report required under paragraph (1) shall be submitted in unclassified form, but may include a classified annex.(4)Public reportsThe Secretary of State shall make each report submitted under this subsection available to the public on the internet website of the Department of State.(h)Satisfaction of other requirementsAliens eligible under this section for Priority 2 processing under the refugee resettlement priority system shall be considered to satisfy the requirements under section 207 of the Immigration and Nationality Act (8 U.S.C. 1157) for admission to the United States.4.Waiver of immigrant status presumption(a)In generalThe presumption under the first sentence of section 214(b) of the Immigration and Nationality Act (8 U.S.C. 1184(b)) that every alien is an immigrant until the alien establishes that the alien is entitled to nonimmigrant status shall not apply to an alien described in subsection (b).(b)Alien described(1)In generalSubject to paragraph (2), an alien described in this subsection is an alien who—(A)(i)is an Uyghur or a member of another predominately Turkic or Muslim ethnic group, including Kazakhs and Kyrgyz, and was a resident of the Xinjiang Uyghur Autonomous Region on January 1, 2021; or (ii)fled the Xinjiang Uyghur Autonomous Region after June 30, 2009, and resides in a different province of China or in another foreign country; (B)is seeking entry to the United States to apply for asylum under section 208 of the Immigration and Nationality Act (8 U.S.C. 1158); and(C)is facing repression in the Xinjiang Uyghur Autonomous Region by the Government of the People’s Republic of China including—(i)forced and arbitrary detention including in internment and reeducation camps;(ii)forced political indoctrination, torture, beatings, food deprivation, and denial of religious, cultural, and linguistic freedoms;(iii)forced labor;(iv)forced separation from family members; or(v)other forms of systemic threats, harassment, and gross human rights violations.(2)ExclusionAn alien described in this subsection does not include any alien who—(A)is a citizen or permanent resident of a country other than the People’s Republic of China; or(B)is determined to have committed a gross violation of human rights.(c)Intention To abandon foreign residenceThe filing by an alien described in subsection (b) of an application for a preference status under section 204 of the Immigration and Nationality Act (8 U.S.C. 1154) or otherwise seeking permanent residence in the United States shall not be deemed as evidence of the alien’s intention to abandon a foreign residence for purposes of obtaining a visa as a nonimmigrant described in subparagraph (H)(i)(b), (H)(i)(c), (L), or (V) of section 101(a)(15) of such Act (8 U.S.C. 1101(a)(15)) or otherwise obtaining or maintaining the status of a nonimmigrant described in any such subparagraph if the alien had obtained a change of status under section 208 of such Act to a classification as such a nonimmigrant before the alien’s most recent departure from the United States.5.Refugee and asylum determinations under the Immigration and Nationality Act(a)Persecution on account of political, religious, or cultural expression or association(1)In generalAn alien who is within a category of aliens established under this Act may establish, for purposes of admission as a refugee under section 207 of the Immigration and Nationality Act (8 U.S.C. 1157), that the alien has a well-founded fear of persecution on account of race, religion, nationality, membership in a particular social group, or political opinion by asserting such a fear and asserting a credible basis for concern about the possibility of such persecution.(2)Nationals of the people’s republic of chinaFor purposes of refugee determinations under this Act in accordance with section 207 of the Immigration and Nationality Act (8 U.S.C. 1157), a national of the People’s Republic of China whose residency in the Xinjiang Uyghur Autonomous Region, or any other area within the jurisdiction of the People's Republic of China, as determined by the Secretary of State, is revoked for having submitted to any United States Government agency a nonfrivolous application for refugee status, asylum, or any other immigration benefit under the immigration laws shall be considered to have suffered persecution on account of political opinion.(b)Changed circumstancesFor purposes of asylum determinations under this Act in accordance with section 208 of the Immigration and Nationality Act (8 U.S.C. 1158), the revocation of the citizenship, nationality, or residency of an individual for having submitted to any United States Government agency a nonfrivolous application for refugee status, asylum, or any other immigration benefit under the immigration laws shall be considered to be changed circumstances under subsection (a)(2)(D) of such section.6.Statement of policy on encouraging allies and partners to make similar accommodationsIt is the policy of the United States to encourage allies and partners of the United States to make accommodations similar to the accommodations made under this Act for Uyghurs and members of other predominately Turkic or Muslim ethnic groups, including Kazakhs and Kyrgyz, who were previously residents of the Xinjiang Uyghur Autonomous Region and are fleeing oppression by the Government of the People’s Republic of China. 7.Sunset clauseThis Act shall cease to have effect on the date that is 10 years after the date of the enactment of this Act. 